Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made as of May 1, 2014,
by and between Synageva BioPharma Corp., a Delaware corporation (the “Company”),
and the persons listed on the attached Schedule A who are signatories to this
Agreement (collectively, the “Investors”). Unless otherwise defined herein,
capitalized terms used in this Agreement have the respective meanings ascribed
to them in Section 1.

RECITALS

WHEREAS, the Company and the Investors wish to provide for certain arrangements
with respect to the registration of the Registrable Securities (as defined
below) by the Company under the Securities Act; and

WHEREAS, the Investors hereby waive, as a condition to the Company’s execution
and delivery of this Agreement, any and all registration rights attributable to
the Investors pursuant to that certain Amended and Restated Information and
Registration Rights Agreement, dated as of April 1, 2009, among the Company and
the investors named on Schedule 1.1 thereto (as amended, amended and restated or
otherwise modified from time to time, the “Investor Rights Agreement”).

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and other consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1

Definitions

1.1. Certain Definitions. In addition to the terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms have the respective
meanings set forth below:

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

(c) “Common Stock” shall mean the common stock of the Company, par value $0.001
per share.

(d) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.

(e) “Other Selling Stockholders” shall mean persons other than the Investors who
are from time to time entitled to include their Other Shares in certain
registrations hereunder.



--------------------------------------------------------------------------------

(f) “Other Shares” shall mean shares of Common Stock, other than Registrable
Securities (as defined below), with respect to which registration rights have
been granted by the Company from time to time.

(g) “Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

(h) “Registrable Securities” shall mean the shares of Common Stock or any other
securities (whether equity, debt or otherwise) of the Company that are held at
the time of a demand pursuant to Section 2.1(a) by any of the Investors.

(i) The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a Registration Statement in
compliance with the Securities Act, and such Registration Statement becoming
effective under the Securities Act.

(j) “Registration Expenses” shall mean all expenses incurred by the Company in
effecting any registration pursuant to this Agreement, including, without
limitation, all registration, qualification, and filing fees, printing expenses,
escrow fees, fees and disbursements of counsel for the Company and up to
Fifty-Thousand Dollars ($50,0000) of reasonable legal expenses of one special
counsel for Investors (if different from the Company’s counsel and if such
counsel is reasonably approved by the Company) per underwritten public offering,
blue sky fees and expenses, and expenses of any regular or special audits
incident to or required by any such registration, but shall not include Selling
Expenses.

(k) “Registration Statement” means any registration statement of the Company
filed with, or to be filed with, the SEC under the Securities Act, including the
related prospectus, amendments and supplements to such registration statement,
including pre- and post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement as may be necessary to
comply with applicable securities laws other than a registration statement (and
related Prospectus) filed on Form S-4 or Form S-8 or any successor forms
thereto.

(l) “Rule 144” shall mean Rule 144 as promulgated by the Commission under the
Securities Act, as such rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.

(m) “Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar successor federal statute and the rules and regulations thereunder, all
as the same shall be in effect from time to time.

(n) “Selling Expenses” shall mean all underwriting discounts and selling
commissions applicable to the sale of Registrable Securities, the fees and
expenses of any legal counsel and any other advisors any of the Investors engage
and all similar fees and commissions relating to the Investors’ disposition of
the Registrable Securities.

 

2



--------------------------------------------------------------------------------

Section 2

Resale Registration Rights

2.1. Resale Registration Rights.

(a) Following demand by any Investor, the Company shall file with the
Commission, as promptly as reasonably practicable, and in any event within
thirty (30) days of such demand, a Registration Statement on Form S-3 covering
the resale of the Registrable Securities by the Investors submitting such demand
(the “Resale Registration Shelf”). Such Resale Registration Shelf shall include
a “final” prospectus, including the information required by Item 507 of
Regulation S-K of the Securities Act, as provided by the Investors.
Notwithstanding the foregoing, before filing the Resale Registration Shelf, the
Company shall furnish to the Investors a copy of the Resale Registration Shelf
and afford the Investors an opportunity to review and comment on the Resale
Registration Shelf. The Company’s obligation pursuant to this Section 2.1(a) is
conditioned upon the Investors providing the information contemplated in
Section 2.7.

(b) The Company shall use its reasonable best efforts to cause the Resale
Registration Shelf and related prospectuses to become effective as promptly as
practicable after filing. The Company shall use its reasonable best efforts to
cause such Registration Statement to remain effective under the Securities Act
until all Registrable Securities covered by the Resale Registration Shelf have
been sold or may be sold freely without limitations or restrictions as to volume
or manner of sale pursuant to Rule 144. The Company shall promptly, and within
two (2) Business Days after the Company confirms effectiveness of the Resale
Registration Shelf with the Commission, notify the Investors of the
effectiveness of the Resale Registration Shelf.

(c) Notwithstanding anything contained herein to the contrary, the Company shall
not be obligated to effect, or to take any action to effect, a registration
pursuant to Section 2.1(a):

(i) if the Company has and maintains an effective Registration Statement on Form
S-3 (including, without limitation, the Company’s current Registration Statement
on Form S-3, filed on January 3, 2013 (File No. 333-185856)) that provides for
the resale of an unlimited number of securities by selling stockholders (the
“Company Registration Shelf”); or

(ii) during the period forty-five (45) days prior to the Company’s good faith
estimate of the date of filing of a Company Registration Shelf.

(d) The Company shall file with the Commission, as promptly as practicable, and
in any event within ten (10) business days of this Agreement, a “final”
prospectus to its Company Registration Shelf covering the resale of the
Registrable Securities by the Investors (the “Prospectus”). The Prospectus shall
include the information required under Item 507 of Regulation S-K of the
Securities Act, which information shall be provided by the Investors.
Notwithstanding the foregoing, before filing the Prospectus, the Company shall
furnish to the Investors a copy of the Prospectus and afford the Investors an
opportunity to review and comment on the Prospectus.

 

3



--------------------------------------------------------------------------------

(e) Deferral and Suspension. At any time after being obligated to file a Resale
Registration Shelf or after any Resale Registration Shelf has become effective,
the Company may defer the filing of or suspend the use of any such Resale
Registration Shelf, upon giving written notice of such action to the Investors
with a certificate signed by the President of the Company stating that in the
good faith judgment of the Board, the filing or use of a Registration Statement
covering the Registrable Securities would be seriously detrimental to the
Company or its stockholders at such time and that the Board concludes, as a
result, that it is in the best interests of the Company or its stockholders to
defer the filing or suspend the use of such Resale Registration Shelf at such
time. The Company shall have the right to defer the filing of or suspend the use
of such Resale Registration Shelf for a period of not more than one hundred
twenty (120) days from the date the Company notifies the Investors of such
deferral or suspension; provided that the Company shall not exercise the right
contained in this Section 2.1(d) more than once in any twelve month period. In
the case of the suspension of use of any effective Resale Registration Shelf,
the Investors, immediately upon receipt of notice thereof from the Company,
shall discontinue any sales of Registrable Securities pursuant to such Resale
Registration Shelf until advised in writing by the Company that the use of such
Resale Registration Shelf may be resumed. In the case of a deferred Resale
Registration Shelf, the Company shall provide prompt written notice to the
Investors of (i) the Company’s decision to file or seek effectiveness of the
Resale Registration Shelf following such deferral and (ii) the effectiveness of
such Resale Registration Shelf.

(f) Other Shares. Subject to Section 2.2(e) below, any Resale Registration Shelf
may include Other Shares, and may include securities of the Company being sold
for the account of the Company; provided such Other Shares are excluded first
from such Registration Statement in order to comply with any applicable laws or
request from any Government Entity, Nasdaq or any applicable listing agency.

2.2. Sales and Underwritten Offerings of the Registrable Securities.

(a) Notwithstanding any provision contained herein to the contrary, the
Investors, collectively, shall, subject to the limitations set forth in this
Section 2.2, be permitted one (1) underwritten public offering per calendar year
to the effect the sale or distribution of Registrable Securities.

(b) If the Investors intend to effect an underwritten public offering pursuant
to the Resale Registration Shelf or the Company Registration Shelf to sell or
otherwise distribute Registrable Securities, they shall so advise the Company
and provide as much notice to the Company as reasonably practicable (and in any
event not less than ten (10) business days prior to the Investors’ request that
the Company file a prospectus supplement to a Resale Registration Shelf or
Company Registration Shelf).

(c) In connection with any offering initiated by the Investors involving an
underwriting of shares of Common Stock, the Investors shall be entitled to
select the underwriter or underwriters for such offering, subject to the consent
of the Company, such consent not to be unreasonably withheld, conditioned or
delayed.

 

4



--------------------------------------------------------------------------------

(d) In connection with any offering initiated by the Investors involving an
underwriting of shares of Common Stock, the Company shall not be required to
include any of the Registrable Securities in such underwriting unless the
Investors (i) enter into an underwriting agreement in customary form with such
underwriter or underwriters, (ii) accept customary terms in such underwriting
agreement with regard to representations and warranties relating to ownership of
the Registrable Securities and authority and power to enter into such
underwriting agreement and (iii) complete and execute all questionnaires, powers
of attorney, custody agreements, indemnities and other documents as may be
requested by such underwriter or underwriters.

(e) If the total amount of securities to be sold in any offering initiated by
the Investors involving an underwriting of shares of Common Stock exceeds the
amount that the underwriters determine in their sole discretion is compatible
with the success of the offering, then the Company shall be required to include
in the offering only that number of such securities, including Registrable
Securities and securities of Other Selling Stockholders (subject in each case to
the cutback provisions set forth in this Section 2.2(e)), that the underwriters
and the Company determine in their sole discretion shall not jeopardize the
success of the offering. If the underwritten public offering has been requested
pursuant to Section 2.2(a) hereof, the number of shares that are entitled to be
included in the registration and underwriting shall be allocated in the
following manner: (a) first, securities of Other Selling Stockholders requested
to be included in such registration shall be excluded, (b) second, shares of
Company equity securities that the Company desires to include in such
registration shall be excluded and (c) third, Registrable Securities requested
to be included in such registration by the Investors shall be excluded. If the
underwritten public offering has been requested contemporaneously with a request
from the Holders under the Investor Rights Agreement, the number of shares that
are entitled to be included in the registration and underwriting shall be
allocated in the following manner: (a) first, the shares held by officers or
directors of the Company shall be excluded, (b) second, shares that are not
Registrable Securities, as defined in this Agreement or the Investor Rights
Agreement shall be excluded, (c) third, shares of Company equity securities that
the Company desires to include in such registration shall be excluded, and
(d) fourth, Registrable Securities, as defined in this Agreement or the Investor
Rights Agreement, requested to be included in such registration by the Investors
pursuant to this Agreement and the Holders pursuant to the Investor Rights
Agreement shall be excluded in proportion to the respective amounts requested to
be included. To facilitate the allocation of shares in accordance with the above
provisions, the Company or the underwriters may round down the number of shares
allocated to any selling stockholder (including the Investors) to the nearest
100 shares.

2.3. Expenses of Registration. All Registration Expenses incurred in connection
with registrations pursuant to this Agreement shall be borne by the Company. All
Selling Expenses relating to securities registered on behalf of the Investors
shall be borne by the Investors.

2.4. Registration Procedures. In the case of each registration of Registrable
Securities effected by the Company pursuant to Section 2.1 (including pursuant
to Section 2.1(c)(i)) hereof, the Company shall keep the Investors advised as to
the initiation of each such registration and as to the status thereof. The
Company shall use its reasonable best efforts, within the limits set forth in
this Section 2.4, to:

(a) prepare and file with the Commission such amendments and supplements to such
Registration Statement and the prospectuses used in connection with such
Registration Statement as may be necessary to keep such Registration Statement
effective and current and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement;

 

5



--------------------------------------------------------------------------------

(b) furnish to the Investors such numbers of copies of a prospectus, including
preliminary prospectuses, in conformity with the requirements of the Securities
Act, and such other documents as the Investors may reasonably request in order
to facilitate the disposition of Registrable Securities;

(c) use its reasonable best efforts to register and qualify the securities
covered by such Registration Statement under such other securities or blue sky
laws of such jurisdictions as shall be reasonably requested by the Investors,
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions;

(d) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering and take such other usual and
customary action as the Investors may request in order to facilitate the
disposition of such Registrable Securities;

(e) notify the Investors at any time when a prospectus relating to a
Registration Statement covering any Registrable Securities is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing. The Company
shall use its reasonable best efforts to amend or supplement such prospectus in
order to cause such prospectus not to include any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in the light of the circumstances
then existing;

(f) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to such Registration Statement and, if required, a CUSIP
number for all such Registrable Securities, in each case not later than the
effective date of such registration;

(g) if requested by an Investor, cause the Company’s transfer agent to remove
any restrictive legend from any Registrable Securities being transferred by an
Investor, within two (2) business days of such request;

(h) cause to be furnished, at the request of the Investors, on the date that
Registrable Securities are delivered to underwriters for sale in connection with
an underwritten offering pursuant to this Agreement, (i) an opinion, dated such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, and (ii) a
letter or letters from the independent certified public accountants of the
Company, in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering, addressed
to the underwriters; and

 

6



--------------------------------------------------------------------------------

(i) cause all such Registrable Securities included in a Registration Statement
pursuant to this Agreement to be listed on each securities exchange or other
securities trading markets or which Common Stock is then listed.

2.5. The Investors Obligations.

(a) Discontinuance of Distribution. The Investors agree that, upon receipt of
any notice from the Company of the occurrence of any event of the kind described
in Section 2.4(e) hereof, the Investors shall immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement
covering such Registrable Securities until the Investors’ receipt of the copies
of the supplemented or amended prospectus contemplated by Section 2.4(e) hereof
or receipt of notice that no supplement or amendment is required and that the
Investors’ disposition of the Registrable Securities may be resumed. The Company
may provide appropriate stop orders to enforce the provisions of this
Section 2.5(a).

(b) Compliance with Prospectus Delivery Requirements. The Investors covenant and
agree that they shall comply with the prospectus delivery requirements of the
Securities Act as applicable to them or an exemption therefrom in connection
with sales of Registrable Securities pursuant to any Registration Statement
filed by the Company pursuant to this Agreement.

(c) Notification of Sale of Registrable Securities. The Investors covenant and
agree that they shall notify the Company following the sale of Registrable
Securities to a third party as promptly as reasonably practicable, and in any
event within thirty (30) days, following the sale of such Registrable
Securities.

2.6. Indemnification.

(a) To the extent permitted by law, the Company shall indemnify the Investors,
and, as applicable, their officers, directors, and constituent partners, legal
counsel for each Investor and each Person controlling the Investors, with
respect to which registration, related qualification, or related compliance of
Registrable Securities has been effected pursuant to this Agreement, and each
underwriter, if any, and each Person who controls any underwriter within the
meaning of the Securities Act against all claims, losses, damages, or
liabilities (or actions in respect thereof) to the extent such claims, losses,
damages, or liabilities arise out of or are based upon (i) any untrue statement
(or alleged untrue statement) of a material fact contained in any prospectus or
other document (including any related Registration Statement) incident to any
such registration, qualification, or compliance, or (ii) any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities law, or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification, or compliance;
and the Company shall pay as incurred to the

 

7



--------------------------------------------------------------------------------

Investors, each such underwriter, and each Person who controls the Investors or
underwriter, any legal and any other expenses reasonably incurred in connection
with investigating or defending any such claim, loss, damage, liability, or
action; provided, however, that the indemnity contained in this Section 2.6(a)
shall not apply to amounts paid in settlement of any such claim, loss, damage,
liability, or action if settlement is effected without the consent of the
Company (which consent shall not unreasonably be withheld); and provided,
further, that the Company shall not be liable in any such case to the extent
that any such claim, loss, damage, liability, or expense arises out of or is
based upon any untrue statement or omission contained in such prospectus or
other document based upon written information furnished to the Company by the
Investors, such underwriter, or such controlling Person and stated to be for use
therein.

(b) To the extent permitted by law, each Investor (severally and not jointly)
shall, if Registrable Securities held by such Investor are included for sale in
the registration and related qualification and compliance effected pursuant to
this Agreement, indemnify the Company, each of its directors, each officer of
the Company who signs the applicable Registration Statement, each legal counsel
and each underwriter of the Company’s securities covered by such a Registration
Statement, each Person who controls the Company or such underwriter within the
meaning of the Securities Act against all claims, losses, damages, and
liabilities (or actions in respect thereof) arising out of or based upon (i) any
untrue statement (or alleged untrue statement) of a material fact contained in
any such Registration Statement, or related document, or (ii) any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by such Investor of the Securities Act, the
Exchange Act, any state securities law, or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law
applicable to such Investor and relating to action or inaction required of such
Investor in connection with any such registration and related qualification and
compliance, and shall pay as incurred to such persons, any legal and any other
expenses reasonably incurred in connection with investigating or defending any
such claim, loss, damage, liability, or action, in each case only to the extent
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in (and such violation pertains to) such Registration
Statement or related document in reliance upon and in conformity with written
information furnished to the Company by such Investor and stated to be
specifically for use therein; provided, however, that the indemnity contained in
this Section 2.6(b) shall not apply to amounts paid in settlement of any such
claim, loss, damage, liability, or action if settlement is effected without the
consent of such Investor (which consent shall not unreasonably be withheld);
provided, further, that such Investor’s liability under this Section 2.6(b)
(when combined with any amounts such Investor is liable for under
Section 2.6(d)) shall not exceed such Investor’s net proceeds from the offering
of securities made in connection with such registration.

(c) Promptly after receipt by an indemnified party under this Section 2.6 of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 2.6, notify the indemnifying party in writing of the commencement
thereof and generally summarize such action. The indemnifying party shall have
the right to participate in and to assume the defense of such claim; provided,
however, that the indemnifying party shall be entitled to select counsel for the
defense of such claim with the approval of any parties entitled to
indemnification, which

 

8



--------------------------------------------------------------------------------

approval shall not be unreasonably withheld; provided further, however, that if
either party reasonably determines that there may be a conflict between the
position of the Company and the Investors in conducting the defense of such
action, suit, or proceeding by reason of recognized claims for indemnity under
this Section 2.6, then counsel for such party shall be entitled to conduct the
defense to the extent reasonably determined by such counsel to be necessary to
protect the interest of such party. The failure to notify an indemnifying party
promptly of the commencement of any such action, if prejudicial to the ability
of the indemnifying party to defend such action, shall relieve such indemnifying
party, to the extent so prejudiced, of any liability to the indemnified party
under this Section 2.6, but the omission so to notify the indemnifying party
shall not relieve such party of any liability that such party may have to any
indemnified party otherwise than under this Section 2.6.

(d) If the indemnification provided for in this Section 2.6 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage, or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission. In no event, however, shall
(i) any amount due for contribution hereunder be in excess of the amount that
would otherwise be due under Section 2.6(a) or Section 2.6(b), as applicable,
based on the limitations of such provisions and (ii) a Person guilty of
fraudulent misrepresentation (within the meaning of the Securities Act) be
entitled to contribution from a Person who was not guilty of such fraudulent
misrepresentation.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control; provided, however, that the failure of the underwriting agreement to
provide for or address a matter provided for or addressed by the foregoing
provisions shall not be a conflict between the underwriting agreement and the
foregoing provisions.

(f) The obligations of the Company and the Investors under this Section 2.6
shall survive the completion of any offering of Registrable Securities in a
Registration Statement under this Agreement or otherwise.

2.7. Information. The Investors shall furnish to the Company such information
regarding the Investors and the distribution proposed by the Investors as the
Company may reasonably request and as shall be reasonably required in connection
with any registration referred to in this Agreement. The Investors agree to, as
promptly as practicable (and in any

 

9



--------------------------------------------------------------------------------

event prior to any sales made pursuant to a prospectus), furnish to the Company
all information required to be disclosed in order to make the information
previously furnished to the Company by the Investors not misleading. The
Investors agree to keep confidential the receipt of any notice received pursuant
to Section 2.4(e) and the contents thereof, except as required pursuant to
applicable law. Notwithstanding anything to the contrary herein, the Company
shall be under no obligation to name the Investors in any Registration Statement
if the Investors have not provided the information required by this Section 2.7
with respect to the Investors as a selling securityholder in such Registration
Statement or any related prospectus.

2.8. Rule 144 Requirements. With a view to making available to the Investors the
benefits of Rule 144 promulgated under the Securities Act and any other rule or
regulation of the Commission that may at any time permit the Investors to sell
Registrable Securities to the public without registration, the Company agrees to
use its reasonable best efforts to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act at all times after the date
hereof;

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act;

(c) prior to the filing of the Registration Statement or any amendment thereto
(whether pre-effective or post-effective), and prior to the filing of any
prospectus or prospectus supplement related thereto, to provide the Investors
with copies of all of the pages thereof (if any) that reference the Investors;
and

(d) furnish to any Investor, so long as the Investor owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144 (at any time after
ninety (90) days after the effective date of the first registration statement
filed by the Company for an offering of its securities to the general public),
the Securities Act and the Exchange Act (at any time after it has become subject
to such reporting requirements), (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (iii) such other information as may be reasonably requested by
an Investor in availing itself of any rule or regulation of the Commission which
permits an Investor to sell any such securities without registration.

2.9. Termination of Status as Registrable Securities. The Registrable Securities
shall cease to be Registrable Securities upon the earliest to occur of the
following events: (i) such Registrable Securities have been sold pursuant to an
effective Registration Statement; (ii) such Registrable Securities have been
sold by the Investors pursuant to Rule 144 (or other similar rule), provided,
further, that each Registrable Security shall cease to be deemed a Registrable
Security for so long as such Registrable Security may be resold by the Investors
without limitations as to volume or manner of sale pursuant to Rule 144; or
(iii) ten (10) years after the date of this Agreement.

 

10



--------------------------------------------------------------------------------

Section 3

Miscellaneous

3.1. Amendment. No amendment, alteration or modification of any of the
provisions of this Agreement shall be binding unless made in writing and signed
by each of the Company and the Investors

3.2. Injunctive Relief. It is hereby agreed and acknowledged that it shall be
impossible to measure in money the damages that would be suffered if the parties
fail to comply with any of the obligations herein imposed on them and that in
the event of any such failure, an aggrieved Person shall be irreparably damaged
and shall not have an adequate remedy at law. Any such Person shall, therefore,
be entitled (in addition to any other remedy to which it may be entitled in law
or in equity) to injunctive relief, including, without limitation, specific
performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.

3.3. Notices. All notices required or permitted under this Agreement must be in
writing and sent to the address or facsimile number identified below. Notices
must be given: (a) by personal delivery, with receipt acknowledged; (b) by
facsimile followed by hard copy delivered by the methods under clause (c) or
(d); (c) by prepaid certified or registered mail, return receipt requested; or
(d) by prepaid reputable overnight delivery service. Notices shall be effective
upon receipt. Either party may change its notice address by providing the other
party written notice of such change. Notices shall be delivered as follows:

 

If to the Investors:    At such Investor’s address as set forth on Schedule A
hereto If to the Company:    Synageva BioPharma Corp.    Attention: Sanj K.
Patel, Chief Executive Officer    128 Spring Street    Suite 520    Lexington,
MA 02421 with a copy to:    Ropes & Gray LLP    Attention: Paul Kinsella   
Prudential Tower    800 Boylston Street    Boston, MA 02199-3600    Fax: (617)
235-0822

3.4. Governing Law; Jurisdiction; Venue; Jury Trial.

(a) This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York without giving effect to any choice or conflict of
law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

 

11



--------------------------------------------------------------------------------

(b) Each of the Company and the Investors irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in the Borough of Manhattan, New York
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement and the transactions contemplated herein,
or for recognition or enforcement of any judgment, and each of the Company and
the Investors irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
state court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the Company and the Investors hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(c) Each of the Company and the Investors irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement and the transactions contemplated
herein in any court referred to in Section 3.4(b) hereof. Each of the Company
and the Investors hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) EACH OF THE COMPANY AND THE INVESTORS HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH OF THE COMPANY AND THE INVESTORS
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT EACH OF THE COMPANY AND THE INVESTORS HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

3.5. Successors, Assigns and Transferees. Any and all rights, duties and
obligations hereunder shall not be assigned, transferred, delegated or
sublicensed by any party hereto without the prior written consent of the other
party; provided, however, that the Investors shall be entitled to transfer
Registrable Securities to one or more of their affiliates and, solely in
connection therewith, may assign their rights hereunder in respect of such
transferred Registrable Securities, in each case, so long as such Investor is
not relieved of any liability or obligations hereunder, without the prior
consent of the Company. Any transfer or assignment made other than as provided
in the first sentence of this Section 3.5 shall be null and void. Subject to the
foregoing and except as otherwise provided herein, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
permitted assigns, heirs, executors and administrators of the parties hereto.

 

12



--------------------------------------------------------------------------------

3.6. Entire Agreement. This Agreement, together with any exhibits hereto,
constitute the entire agreement between the parties relating to the subject
matter hereof and all previous agreements or arrangements between the parties,
written or oral, relating to the subject matter hereof are superseded.

3.7. Waiver. No failure on the part of either party hereto to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of either party hereto in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver thereof; and no single or partial
exercise of any such power, right, privilege or remedy shall preclude any other
or further exercise thereof or of any other power, right, privilege or remedy.

3.8. Severability. If any part of this Agreement is declared invalid or
unenforceable by any court of competent jurisdiction, such declaration shall not
affect the remainder of the Agreement and the invalidated provision shall be
revised in a manner that shall render such provision valid while preserving the
parties’ original intent to the maximum extent possible.

3.9. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs and exhibits shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto.

3.10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties that
execute such counterparts (including by facsimile or other electronic means),
and all of which together shall constitute one instrument.

3.11. Term and Termination. The Investors’ rights to demand the registration of
the Registrable Securities under this Agreement shall terminate automatically
once all Registrable Securities cease to be Registrable Securities pursuant to
the terms of Section 2.9 of this Agreement.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day, month and year first above written.

 

SYNAGEVA BIOPHARMA CORP. a Delaware Corporation By:  

/s/ Sanj K. Patel

Name:   Sanj K. Patel Title:   President and Chief Executive Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day, month and year first above written.

 

14159, L.P. By:   BAKER BROS. ADVISORS LP, management company and investment
adviser to 14159, L.P., pursuant to authority granted to it by 14159 Capital,
L.P., general partner to 14159, L.P., and not as the general partner By:  

/s/ Scott L. Lessing

  Scott L. Lessing   President 667, L.P. By:   BAKER BROS. ADVISORS LP,
management company and investment adviser to 667, L.P., pursuant to authority
granted to it by Baker Biotech Capital, L.P., general partner to 667, L.P., and
not as the general partner By:  

/s/ Scott L. Lessing

  Scott L. Lessing   President BAKER BROS. INVESTMENTS II, L.P. By:   BAKER
BROS. ADVISORS LP, management company and investment adviser to BAKER BROS.
INVESTMENTS II, L.P., pursuant to authority granted to it by Baker Bros.
Capital, L.P., general partner to BAKER BROS. INVESTMENTS II, L.P., and not as
the general partner By:  

/s/ Scott L. Lessing

  Scott L. Lessing   President

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BAKER BROTHERS LIFE SCIENCES, L.P. By:   BAKER BROS. ADVISORS LP, management
company and investment adviser to BAKER BROTHERS LIFE SCIENCES, L.P., pursuant
to authority granted to it by Baker Brothers Life Sciences Capital, L.P.,
general partner to BAKER BROTHERS LIFE SCIENCES, L.P., and not as the general
partner By:  

/s/ Scott L. Lessing

  Scott L. Lessing   President BAKER BROS. INVESTMENTS, L.P. By:   BAKER BROS.
ADVISORS LP, management company and investment adviser to BAKER BROS.
INVESTMENTS, L.P., pursuant to authority granted to it by Baker Bros. Capital,
L.P., general partner to BAKER BROS. INVESTMENTS, L.P., and not as the general
partner By:  

/s/ Scott L. Lessing

  Scott L. Lessing   President BAKER/TISCH INVESTMENTS, L.P. By:   BAKER BROS.
ADVISORS LP, management company and investment adviser to BAKER/TISCH
INVESTMENTS, L.P., pursuant to authority granted to it by Baker/Tisch Capital,
L.P., general partner to BAKER/TISCH INVESTMENTS, L.P., and not as the general
partner By:  

/s/ Scott L. Lessing

  Scott L. Lessing   President

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BAKER BIOTECH FUND II (A), L.P. By:   BAKER BROS. ADVISORS LP, management
company and investment adviser to BAKER BIOTECH FUND II (A), L.P., pursuant to
authority granted to it by Baker Biotech Capital II (A), L.P., general partner
to BAKER BIOTECH FUND II (A), L.P., and not as the general partner By:  

/s/ Scott L. Lessing

  Scott L. Lessing   President

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day, month and year first above written.

 

THOMAS J. TISCH 1994 ISSUE TRUST By:  

/s/ Thomas J. Tisch

  Thomas J. Tisch   Trustee THOMAS J. TISCH

/s/ Thomas J. Tisch

THOMAS J. TISCH 1999 TRUST By:  

/s/ Thomas J. Tisch

  Thomas J. Tisch   Trustee

[Signature Page to Registration Rights Agreement]